DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 01/08/2021 is acknowledged.  Claims 1-16, 18, and 20 have been amended. Claims 1-20 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities: 
Claim 1, line 7 should read “during [[an]] the energy storage stage of the method”
In Claim 4, “the hot store (source)” and “the cold store (sink)” should simply read “the hot store” and “the cold store” for consistency;
Claim 7, lines 2-3 should read “[[the]] a cycle of steps (a), (b), and (c)”;
Claim 12, line 2 should read “[[a]] the heat pump” since the heat pump has already been introduced in claim 10. Additionally, it appears that claim 12 should depend from claim 11 rather than claim 10, since it recites both the heat pump and the chiller;
Claim 12, line 4 should read “they 
Claim 17, line 3 should read “[[the]] a working fluid”;
Claim 18, line 6 should read “charge”;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are “a system for transferring thermal energy from the solar power generation system to heat a first volume of water and 'charging' a hot store” (claim 18): “As can best be seen in FIG. 1, the hot store tank 15 is connected to the central receiver concentrator photovoltaic plant, for example to a coolant circuit of the receiver 5, of the plant, to receive waste heat from the plant during the charging mode of the solar energy plant shown in FIG. 1.” (p. 21, second paragraph).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the phrases "or other device" / “or other suitable device” and “or for use in another application” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other device" and “another application”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 1, 4, 16, 18, and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Similarly, the use of the parenthesis in claim 4, “the cold store (containing material such as such as an ice slurry)” similarly renders the claim indefinite because it is unclear whether the limitations in the parenthesis are part of the claimed invention. For examination purposes, these recitations are interpreted as not required.
Claim 1 recites “a heat engine or other device, such as a refrigeration unit” on line 5 and “a heat engine” on line 8. It is indefinite how many heat engines are required. As best understood from the disclosure, these can be either separate devices (a refrigeration unit/heat pump and a heat engine) or the same device (reversible heat engine/heat pump). However, it is indefinite which is required by the language of claim 1. For examination purposes, it is interpreted as either. 
Similar to claim 1, claim 18 also includes two recitations of “a heat engine”, and the above issues likewise apply to claim 18.
Claims 2-4 recite “the heat engine”. It is indefinite which of the two heat engines in claim 1 is being referred to. For examination purposes they are read as the heat engine in step (c).
Claims 8 and 9 recite “the engine/expansion step (c)” without any previous recitations of any expansion. It is indefinite what is referred to or required by this recitation. For examination purposes, it is interpreted as referring to step (c) of claim 1.
Claims 11 and 12 recite “the chiller” without any previous recitations of a chiller. It is indefinite what is being referred to. For examination purposes, it is interpreted to be the heat engine/refrigeration unit in step (a) of claim 1.
Claims 11 and 12 recite “the capacity of system”. It is indefinite what is referred to or encompassed by “system”, as these are method claims. Also note that there should be an article in front of “system” for grammatical correctness.
Claim 17 depends from claim 6 and recites “the reversible heat engine”, “both cycles”, and “compression and expansion modes” for which there is insufficient antecedent basis. It appears that claim 17 should depend from claim 16 instead.
Claims 2-16 and 19-20 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almogy et al. US 2016/0156309.
Regarding claim 1, Almogy discloses:
A method of operating a solar energy plant that includes: 
(a) converting solar energy into thermal energy h1 and heating a first volume of water (“storing water in the hot reservoir” [0058]) to charge a hot store 115/215/915 during an energy storage stage of the method (steps 601, 605, 609; see para. [0096] and Figs. 1-3, 6); 
(b) converting solar energy into electrical energy e1 and using the electrical energy to operate a heat engine or other device, such as a refrigeration unit 110/210/910 (heat pump HP), to cool a second volume of water (“cooling water in the cold reservoir” [0058], “the cold reservoir may comprise a vessel containing a thermal storage medium (for example, water, ice, or a mixture of water or ice)” [0094]) and charge a cold store 120/220/920 during an energy storage stage of the method (steps 601, 603, 607, 613; see para. [0096] and Figs. 1-3, 6); and 
(c) using the hot store 115/215/915 and the cold store 120/220/920 to operate a heat engine 125/210/925 (separate heat engine HE or the heat pump HP operating in reverse as a heat engine) to power an electrical generator e2 or for use in another application during an energy discharge stage of the method (steps 611, 615; see para. [0096] and Figs. 1-3, 6).

Regarding claims 2-4, Almogy discloses:
wherein step (c) includes using heat from the hot store 115/215/915 to provide energy to the heat engine 125/210/925 [0095-0096].
wherein step (c) includes using the cold store 120/220/920 as a cold sink to extract heat from a working fluid of the heat engine 125/210/925 [0095-0096].
wherein the combined effect of the hot store (source) and the cold store (sink) is to contribute positively from a heat transfer perspective and a thermodynamic efficiency perspective to the operation of the heat engine during the energy discharge stage of the method in that the operating ΔT of the heat engine is the difference of (a) the temperature of the input thermal energy transferred from the hot store (source) to the heat engine and (b) the temperature output of the thermal energy transferred to the cold store (containing material such as such as an ice slurry) from the heat engine [0095].

Regarding claim 5, Almogy discloses:
using a refrigeration unit 110/910 in step (b) and a separate heat engine 125/925 in step (c) (Figs. 2, 6).

Regarding claim 6, Almogy discloses:
sourcing the thermal energy transferred to the hot store from coolant used to cool a solar cell receiver 907 illuminated with sunlight (paras. [0082] [0115], Fig. 6).

Regarding claim 10, Almogy discloses:
using a heat pump 110/210/910 to generate heat h2 (Figs. 1-3, 6).

Regarding claim 13, Almogy discloses:
adding heat h3 to the hot store from external sources (“In some cases, the hot reservoir is heated by a combination of externally-supplied supplemental heat h3 and at least a portion of heat h1 and heat h2” [0093]).

Regarding claim 15, Almogy discloses:
adding heat to the hot store by de-tuning an operational load setpoint of a photovoltaic receiver to produce less electrical power e1 and more heat h1 [0091].

Regarding claim 16, Almogy discloses:
using the same heat engine 210 in steps (b) and (c) with the heat engine being a reversible heat engine capable of operating in a forward thermodynamic cycle, such as a Carnot cycle (expansion/engine), and a reverse thermodynamic cycle (compression/refrigeration) depending on the stage of operation of the method (Fig. 3, para. [0098]).

Regarding claim 17, Almogy discloses:
wherein, in order to operate at a required efficiency in both cycles, the reversible heat engine includes a control system that selectively controls a valving sequence for flow of the working fluid to and from the heat engine when operating in compression and expansion modes [0128].

Regarding claim 18, Almogy discloses:
A solar energy plant for producing electricity from solar energy that includes: 
(a) a solar power generation system 105/905 (concentrating photovoltaic-thermal solar energy collector PVT) for generating electricity e1 and thermal energy h1; 
(b) a system [0115-0116] for transferring thermal energy h1 from the solar power generation system 105/905 to heat a first volume of water (“storing water in the hot reservoir” [0058]) and ‘charging’ a hot store 115/215/915; 
(c) a heat engine or other suitable device, such as a refrigeration unit 110/210/910 (heat pump HP), for extracting heat from a second volume of water (“cooling water in the cold reservoir” [0058], “the cold reservoir may comprise a vessel containing a thermal storage medium (for example, water, ice, or a mixture of water or ice)” [0094]) and producing a cold store 120/220/920, such as an ice slurry, during a charging period; and 
(d) a heat engine, such as an organic Rankine Cycle power generator 125/210/925 (separate heat engine HE or the heat pump HP operating in reverse as a heat engine; ORC [0089]), for generating power e2 that is connected to the hot store 115/215/915 and the cold store 120/220/920 that contribute to the operation of the heat engine to generate power during an energy discharge stage (see para. [0096] and Figs. 1-3, 6).

Regarding claim 19, Almogy discloses:
wherein the heat engines of items (c) and (d) are the same heat engine 210 operating as a reversible heat engine in reversible expansion/compression cycles (Fig. 3, para. [0098]).

Regarding claim 20, Almogy discloses:
wherein the solar power generation system 905 includes a photovoltaic cell-based system that includes (a) a receiver 907 comprising a plurality of photovoltaic cells that generate electricity e1 and heat h1 from solar radiation that contacts the cells (“The receiver 907 comprises photovoltaic cells (not shown) on surface 960 facing the reflector 906, and one or more fluid channels (not shown) extending approximately along the length 901 of the receiver 907. Heat transfer fluid may be circulated through the one or more fluid channels to collect heat” [0115], Fig. 6) and (b) a plurality of solar collectors, such as heliostats or dish collectors for receiving and re-directing solar energy onto the photovoltaic cells (“multiple reflector/receiver/support modules” [0115], “trough collectors, dish collectors, linear Fresnel collectors, heliostat collectors, and central tower collectors” [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. US 2016/0156309 in view of Guidati et al. EP 2602443.
Regarding claims 7-9, Almogy is silent regarding:
recuperating energy from one part of the cycle of steps (a), (b), and (c) to enhance the performance of another part of the cycle.
recuperating energy from the charging/cooling step (b) to enhance the performance of the engine/expansion step (c).
recuperating energy from the engine/expansion step (c) to enhance the performance of the charging/cooling step (b).
Guidati teaches:
recuperating energy (via medium-temperature thermal energy store arrangement 32) from one part of the cycle of steps (a), (b), and (c) to enhance the performance of another part of the cycle (storing excess thermal energy during charging (b) and supplying it during discharging (c), the supply of thermal energy during discharging (c) recuperates cold energy to facilitate storage of excess thermal energy during a subsequent charging cycle (b), thus enhancing performance both ways [0049]).
recuperating energy (via medium-temperature thermal energy store arrangement 32) from the charging/cooling step (b) to enhance the performance of the engine/expansion step (c) (storing excess thermal energy during charging (b) and supplying it during discharging (c) [0049]).
recuperating energy (via medium-temperature thermal energy store arrangement 32)  from the engine/expansion step (c) to enhance the performance of the charging/cooling step (b) (the supply of thermal energy during discharging (c) recuperates cold energy to facilitate storage of excess thermal energy during a subsequent charging cycle (b), thus enhancing performance both ways [0049]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Almogy with that of Guidati for the advantage of storing excess thermal energy during charging and supplying it during discharging (Guidati [0049]). 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. US 2016/0156309 in view of Sardo US 2011/0309635.
Regarding claims 11-12, Almogy is silent regarding:
using a heat pump in cascade with the chiller to generate more heat to increase the capacity of system.
using a heat pump to generate more heat to increase the capacity of system and the heat pump is run in a complimentary manner to the chiller such that they can share the same liquid to air heat exchanger.
Sardo teaches:
using a heat pump 39 in cascade with the chiller 15 to generate more heat to increase the capacity of system.
using a heat pump 39 to generate more heat to increase the capacity of system and the heat pump 39 is run in a complimentary manner to the chiller 15 such that they can share the same liquid to air heat exchanger 41.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Almogy with that of Sardo for the advantage of further raising the temperature of the heat-transfer fluid to provide a higher hot store temperature, overcome the shortcoming of heat pumps, i.e. they only allow a small difference in temperature, and to obtain sufficient energy yield (Sardo [0079-0082]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almogy et al. US 2016/0156309 in view of Lasich US 2016/0352282.
Regarding claim 14, Almogy is silent regarding:
adding heat to the hot store from direct solar irradiance of the hot store through transparent insulation.
Lasich teaches:
adding heat to the hot store 29 from direct solar irradiance of the hot store through transparent insulation [0060].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Almogy with that of Lasich for the advantage of capturing additional thermal energy by heating the hot store using longer wavelength radiation which is a source of high temperature thermal energy (Lasich [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/10/2022